Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of     
October 12, 2016, is by and among Star Atlantic Waste Holdings, L.P., a Delaware
limited partnership, (“Highstar”), Advanced Disposal Services, Inc., a Delaware
corporation (the “Corporation”), and each of the Shareholders (as defined
below).  Each of the Persons listed on Exhibit A hereto, Highstar and any other
Person who may become a party hereto pursuant to Section 11(c) and are referred
to individually as a “Shareholder” and collectively as the “Shareholders”).

 

WHEREAS, the Corporation desires to grant registration rights to the
Shareholders on the terms set out in this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

Section 1.                                           Definitions.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Block Sale” means the sale of Common Stock to one or several purchasers in a
registered transaction by means of (i) a bought deal, (ii) a block trade or
(iii) a direct sale.

 

“BTG” shall mean BTG Pactual International Portfolio Fund II SPC, Segregated
Portfolio BTGPH Corp Hedge, a segregated portfolio company organized under the
laws of the Cayman Islands.

 

“Common Stock” shall mean all shares existing or hereafter authorized of any
class of common stock of the Corporation which has the right (subject always to
the rights of any class or series of preferred stock of the Corporation) to
participate in the distribution of the assets and earnings of the Corporation
without limit as to per share amount, including any shares of capital stock into
which Common Stock may be converted (as a result of recapitalization, share
exchange or similar event) or are issued with respect to Common Stock, including
with respect to any stock split or stock dividend, or a successor security.

 

“Corporation” shall mean Advanced Disposal Services, Inc. or such other
corporate entity as shall be the successor to Advanced Disposal Services, Inc.

 

“CPPIB” shall mean Canada Pension Plan Investment Board, any subsidiary thereof
(as such term is defined in the Canada Pension Plan Investment Board Act) or any
affiliate thereof owning shares of Common Stock.

 

“Demand Notice” shall have the meaning set forth in Section 3(a) hereof.

 

“Demand Registration” shall have the meaning set forth in Section 3(a) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

 

“Indemnified Party” shall have the meaning set forth in Section 8(c) hereof.

 

“Indemnifying Party” shall have the meaning set forth in Section 8(c) hereof.

 

“Locked-Up Shareholder” shall have the meaning set forth in Section 5 hereof.

 

“Long-Form Registration” shall have meaning set forth in Section 3(a) hereof.

 

“Losses” shall have the meaning set forth in Section 8(a) hereof.

 

--------------------------------------------------------------------------------


 

“Management Shareholder” means a stockholder of the Company who is identified as
a Management Shareholder on Exhibit A hereto.

 

“Notice” shall have the meaning set forth in Section 3(c) hereof.

 

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

 

“Piggyback Notice” shall have the meaning set forth in Section 4(a) hereof.

 

“Piggyback Registration” shall have the meaning set forth in
Section 4(a) hereof.

 

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

 

“Public Offering” shall mean the sale of Common Stock to the public pursuant to
an effective Registration Statement (other than Form S-4 or Form S-8 or any
similar or successor form) filed under the Securities Act or any comparable law
or regulatory scheme of any foreign jurisdiction.

 

“Registrable Securities” shall mean any shares of Common Stock (and any other
securities issued or issuable with respect to any such shares by way of share
split, share dividend, recapitalization, merger, exchange or similar event or
otherwise) currently held or hereafter acquired by the Shareholders or their
affiliates.  As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) a registration
statement covering such Registrable Securities has been declared effective and
such Registrable Securities have been disposed of pursuant to such effective
registration statement; (ii) such Registrable Securities shall have been sold
pursuant to Rule 144 or Rule 145 (or any similar provision then in effect) under
the Securities Act; (iii) other than with respect to Registrable Securities held
by Highstar or CPPIB, such Registrable Securities may be freely sold pursuant to
Rule 144 or Rule 145 (or any similar provision then in effect) under the
Securities Act, without reporting obligations or volume limitation or other
restrictions on transfer; or (iv) such Registrable Securities cease to be
outsanding.  No Registrable Securities may be registered under more than one
Registration Statement at any one time.

 

“Registration Statement” shall mean any registration statement of the
Corporation under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

3

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

 

“Shareholders” shall have the meaning set forth in the Preamble.

 

“Shelf Underwritten Offering” shall have the meaning set forth in
Section 4(c) hereof.

 

“Short-Form Registration” shall have meaning set forth in Section 3(a) hereof.

 

“Sponsor Investor Shareholder” shall mean Highstar so long as it holds
Registrable Securities.

 

“Take-Down Notice” shall have the meaning set forth in Section 4(c) hereof.

 

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Corporation are sold to an underwriter for reoffering
to the public.

 

Section 2.                                           Holders of Registrable
Securities.  A Person is deemed, and shall only be deemed, to be a holder of
Registrable Securities if such Person owns Registrable Securities or has a right
to acquire such Registrable Securities and such Person is a Shareholder.

 

Section 3.                                           Demand Registrations.

 

(a)                                 Requests for Registration.  Subject to the
following paragraphs of this Section 3, the Sponsor Investor Shareholder shall
have the right, by delivering, directly or indirectly, a written notice to the
Corporation, to require the Corporation to register pursuant to the terms of
this Agreement and in accordance with the provisions of the Securities Act, the
number of Registrable Securities requested to be so registered pursuant to the
terms of this Agreement on Form S-1 or any similar or successor long-form
registration (“Long-Form Registrations”) or, if available, on Form S-3 or any
similar or successor short-form registration (“Short-Form Registrations”) (any
such written notice delivered by the Sponsor Investor Shareholder or CPPIB, a
“Demand Notice” and any such registration pursuant to receipt of a Demand Notice
by the Sponsor Investor Shareholder or CPPIB, a “Demand Registration”) provided
that in each case, the aggregate amount of such Registrable Securities must be
at least $50,000,000.  Subject to the following paragraphs of this Section 3,
CPPIB shall have the right, beginning on the date twelve months after the last
day in the calendar month in which a Registration Statement in connection with
an underwritten Public Offering became effective, by delivering, directly or
indirectly, a Demand Notice to the Corporation, to require the Corporation to
register pursuant to the terms of this Agreement and in accordance with the
provisions of the Securities Act, the number of Registrable Securities requested
to be so registered pursuant to the terms of this Agreement using a
Long-Form Registration or, if available, using a Short-Form Registration (in
each case, the aggregate amount of such Registrable Securities must be at least
$50,000,000); provided that the Long-Form Registration demand right may only be
exercised if the Corporation is not eligible to use a Short-Form Registration;
provided further that if the Corporation has a registration statement filed with
the SEC in accordance with and pursuant to Rule 415 under the Securities Act,
then such demand right shall be exercised in accordance with Section 4(c).  The
Sponsor Investor Shareholder and CPPIB may, in connection with any Demand
Registration requested by such holder that is a Short Form Registration, require
the Corporation to file such Registration Statement with the SEC in accordance
with and pursuant to Rule 415 under the Securities Act including, if the
Corporation is then eligible, as an automatic shelf registration.  Following
receipt of a Demand Notice for a Demand Registration delivered in accordance
with this Section 3(a), the Corporation shall use its reasonable best efforts to
file a Registration Statement as promptly as practicable and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof.

 

(b)                              No Demand Registration shall be deemed to have
occurred for purposes of this Section 3 if the Registration Statement relating
thereto (i) does not become effective, (ii) is not maintained effective for the
period required pursuant to this Section 3, or (iii) the offering of the
Registrable Securities pursuant to such Registration Statement is subject to a
stop order, injunction, or similar order or requirement of the SEC during such
period, in which case, such requesting holder of Registrable Securities shall be
entitled to an additional Demand Registration in lieu thereof.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Within five days after receipt by the
Corporation of a Demand Notice in accordance with Section 3(a), the Corporation
shall give written notice (the “Notice”) of such Demand Notice to all other
holders of Registrable Securities and shall, subject to the provisions of
Section 3(b) hereof, include in such registration all Registrable Securities
with respect to which the Corporation received written requests for inclusion
therein within five days after such Notice is given by the Corporation to such
holders.

 

(d)                                 All requests made pursuant to this Section 3
will specify the number of Registrable Securities to be registered and the
intended methods of disposition thereof.

 

(e)                                  The Corporation shall be required to
maintain the effectiveness of the Registration Statement with respect to any
Demand Registration for a period of at least 180 days after the effective date
thereof or such shorter period during which all Registrable Securities included
in such Registration Statement have actually been sold; provided, however, that
such period shall be extended for a period of time equal to the period the
holder of Registrable Securities refrains from selling any securities included
in such Registration Statement at the request of the Corporation or an
underwriter of the Corporation pursuant to the provisions of this Agreement.

 

Notwithstanding the foregoing, with respect to any shelf registration statement
covering Registrable Securities, the Corporation shall use its reasonable best
efforts (if the Corporation is not eligible to use an automatic shelf
registration statement at the time of filing) to keep such shelf registration
statement continuously effective under the Securities Act in order to permit the
prospectus forming a part thereof to be usable by Shareholders until the earlier
of (i) the date as of which there are no longer any Registrable Securities or
another registration statement has been filed under the Securities Act (but in
no event prior to the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder) and (ii) other than in the case of
Registrable Securities held by Highstar or CPPIB, the date as of which each of
the Shareholders participating in such Shelf Registration is permitted to sell
its Registrable Securities without registration pursuant to Rule 144 without
volume limitation or other restrictions on transfer thereunder.

 

(f)                                   Priority on Demand Registration.  If any
of the Registrable Securities registered pursuant to a Demand Registration are
to be sold in a firm commitment underwritten offering, and the managing
underwriter or underwriters advise the holders of such securities in writing
that in its view the total number or dollar amount of Registrable Securities
proposed to be sold in such offering is such as to adversely affect the success
of such offering (including securities proposed to be included by other holders
of securities entitled to include securities in such Registration Statement
pursuant to incidental or piggyback registration rights), then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows, unless the
underwriter requires a different allocation:

 

(i)                                     first, pro rata among the remaining
holders of Registrable Securities on the basis of the percentage of the
Registrable Securities requested to be included in such Registration Statement
by such holders; and

 

(ii)                                  second, the securities for which inclusion
in such Demand Registration, as the case may be, was requested by the
Corporation.

 

For purposes of any underwriter cutback, all Registrable Securities held by any
Shareholder shall also include any Registrable Securities held by the partners,
retired partners, shareholders or Affiliates of such holder, or the estates and
family members of any such holder or such partners and retired partners, any
trusts for the benefit of any of the foregoing Persons and, at the election of
such holder or such partners, retired partners, trust or Affiliates, any
charitable organization, in each case to which any of the foregoing shall have
been distributed, transferred or contributed Registrable Securities prior to the
execution of the underwriting agreement in connection with such underwritten
offering; provided that such distribution, transfer or contribution occurred not
more than 90 days prior to such execution, and such holder and other Persons
shall be deemed to be a single selling holder, and any pro rata reduction
(unless the managing underwriter requires a different allocation) with respect
to such selling holder shall be based upon the aggregate amount of Registrable
Securities owned by all Persons included in such selling holder,

 

5

--------------------------------------------------------------------------------


 

as defined in this sentence.  No securities excluded from the underwriting by
reason of the underwriter’s marketing limitation shall be included in such
registration.

 

(g)                                  Postponement of Demand Registration.  The
Corporation shall be entitled to postpone (but not more than twice in any
12-month period), for a reasonable period of time not in excess of 45 days, the
filing of any registration statement or suspend the use of any shelf
registration statement if the Corporation delivers to the holders requesting
registration or the use of any shelf registration statement, as applicable, a
certificate signed by both the chief executive officer and chief financial
officer of the Corporation certifying that, in the good faith judgment of the
board of directors of the Corporation, such registration or offering would
reasonably be expected to materially adversely affect or materially interfere
with any bona fide material financing of the Corporation or any material
transaction under consideration by the Corporation or would require disclosure
of information that has not been disclosed to the public, the premature
disclosure of which would materially adversely affect the Corporation.  Such
certificate shall contain a statement of the reasons for such postponement and
an approximation of the anticipated delay.  The holders receiving such
certificate shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 6(p).  If the
Corporation shall so postpone the filing of a registration statement or suspend
the use of any shelf registration statement, the Sponsor Investor Shareholder or
CPPIB, as applicable, shall have the right to withdraw the request for
registration or use of a shelf registration statement by giving written notice
to the Corporation within 10 days of the anticipated termination date of the
postponement period, as provided in the certificate delivered to the holders,
and in the case of such a withdrawal, the Demand Notice delivered will not be
counted for purposes of the number of Demand Notices permitted pursuant to
Section 3(i).

 

(h)                                 Cancellation of a Demand Registration.  The
holder delivering a Demand Notice shall have the right to notify the Corporation
that they have determined that the registration statement be abandoned or
withdrawn, in which event the Corporation shall abandon or withdraw such
Registration Statement.  In such case, the Demand Notice delivered prior to
abandonment or withdrawal shall not count for purposes of the number of Demand
Notices permitted pursuant to Section 3(i) if (i) the Registration Statement
relating thereto does not become effective, (ii) the price to the public at
which the Registrable Securities are proposed to be sold will be less than 90%
of the volume weighted average closing price of the Common Stock during the 10
trading days preceding the date on which the Demand Notice of such offering was
given or (iii) more than 20% of the Registrable Securities requested by the
holder Delivering a Demand Notice to be included in such registration are not so
included.

 

(i)                                     Number of Notices.  In connection with
the provisions of this Section 3, the Sponsor Investor Shareholder shall have an
unlimited number of Demand Notices which it is permitted to deliver (or cause to
be delivered) to the Corporation hereunder.  CPPIB shall have a total of two
Demand Notices for Long-Form Registrations which it is permitted to deliver (or
cause to be delivered) to the Corporation and an unlimited number of Demand
Notices which it is permitted to deliver (or cause to be delivered) for
Short-Form Registrations and an unlimited number of Take-Down Notices.

 

(j)                                    Registration Statement Form.  If any
registration requested pursuant to this Section 3 which is proposed by the
Corporation to be effected by the filing of a Registration Statement on Form S-3
(or any successor or similar short-form registration statement) shall be in
connection with an underwritten Public Offering, and if the managing underwriter
shall advise the Corporation in writing that, in its opinion, the use of another
form of Registration Statement is of material importance to the success of such
proposed offering or is otherwise required by applicable law, then such
registration shall be effected on such other form.

 

(k)                                 No Notice in Block Sales.  Notwithstanding
any other provision of this Agreement, if the holder delivering a Demand Notice
wishes to engage in a Block Sale (including a Block Sale off of a shelf
registration statement), then notwithstanding the foregoing or any other
provisions hereunder (including without limitation Sections 3 and 4 of this
Agreement), no other holder shall be entitled to receive any notice of or have
its Registrable Securities included in such Block Sale.

 

Section 4.                                           Piggyback Registration.

 

(a)                                 Right to Piggyback.  Except with respect to
a Demand Registration, the procedures for which are addressed in Section 3, if
the Corporation proposes to file a registration statement under

 

6

--------------------------------------------------------------------------------


 

the Securities Act with respect to an offering of Common Stock whether or not
for sale for its own account (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms thereto or (ii) filed solely in
connection with an exchange offer or any employee benefit or dividend
reinvestment plan), then, each such time, the Corporation shall give prompt
written notice of such filing no later than ten days prior to the filing date
(the “Piggyback Notice”) to all of the holders of Registrable Securities.  The
Piggyback Notice shall offer such holders the opportunity to include (or cause
to be included) in such Registration Statement the number of Registrable
Securities as each such holder may request (a “Piggyback Registration”). 
Subject to Section 4(b) hereof, the Corporation shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Corporation has received written requests for inclusion therein within ten days
after notice has been given to the applicable holder.  The Corporation shall not
be required to maintain the effectiveness of the Registration Statement for a
Piggyback Registration beyond the earlier to occur of (i) 180 days after the
effective date thereof and (ii) consummation of the distribution by the holders
of the Registrable Securities included in such Registration Statement.

 

(b)                                 Priority on Piggyback Registrations.  The
Corporation shall use reasonable best efforts to cause the managing underwriter
or underwriters of a proposed underwritten offering to permit holders of
Registrable Securities who have submitted a Piggyback Notice in connection with
such offering to include in such offering all Registrable Securities included in
each holder’s Piggyback Notice on the same terms and conditions as any other
shares of capital stock, if any, of the Corporation included in the offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering have informed the Corporation in writing that it is
their good faith opinion that the total amount of securities that such holders,
the Corporation and any other Persons having rights to participate in such
registration, intend to include in such offering is such as to adversely affect
the success of such offering, then the amount of securities to be offered for
the account of holders of Registrable Securities (other than the Corporation)
shall be reduced to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter or underwriters by first reducing, or eliminating if
necessary, all securities of the Corporation requested to be included by the
holders of Registrable Securities requesting such registration pro rata among
such holders on the basis of the percentage of the Registrable Securities
requested to be included in such Registration Statement by such holders.

 

(c)                                  Shelf-Take Downs.  As soon as reasonably
practicable after becoming eligible to use Form S-3, the Corporation will send
notice to the holders of its intent to file a shelf registration statement on
Form S-3 to register the Registrable Securities of any holder that wishes to
have their Registrable Securities included therein.  The Corporation will file a
Registration Statement on Form S-3 to register the Registrable Securities with
respect to which the Corporation has received written requests for inclusion
therein within ten days after notice has been given to the applicable holder. 
For the avoidance of doubt, such Registration Statement will not be counted for
purposes of the number of Demand Notices permitted pursuant to Section 3(i)  At
any time that a shelf registration statement covering Registrable Securities
pursuant to Section 3 or Section 4 is effective, if the Sponsor Investor
Shareholder or CPPIB delivers a notice to the Corporation (a “Take-Down Notice”)
stating that it intends to effect an underwritten offering of all or part of its
Registrable Securities (the aggregate amount of such Registrable Securities to
be at least $50,000,000), included by it on the shelf registration statement (a
“Shelf Underwritten Offering”), then, the Corporation shall amend or supplement
the shelf registration statement as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Shelf Underwritten
Offering (taking into account the inclusion of Registrable Securities by any
other holders pursuant to this Section 4(c)).  Notwithstanding any other
provision of this Agreement, if the holder delivering a Take-Down Notice wishes
to engage in a Block Sale, then notwithstanding the foregoing or any other
provisions hereunder (including without limitation Sections 3 and 4 of this
Agreement), no other holder shall be entitled to receive any notice of or have
its Registrable Securities included in such Block Sale.  In connection with any
Shelf Underwritten Offering (other than a Block Sale):

 

(i)                                     the Corporation shall deliver the
Take-Down Notice to all other holders of Registrable Securities included on such
shelf registration statement and permit each such holder to include its
Registrable Securities included on the shelf registration statement in the Shelf
Underwritten Offering if such holder notifies the Corporation within five days
after delivery of the Take-Down Notice to such holder; and

 

(ii)                                  in the event that the underwriter
determines that marketing factors (including an adverse effect on the per share
offering price) require a limitation on the number of Registrable

 

7

--------------------------------------------------------------------------------


 

Securities which would otherwise be included in such take down, the underwriter
may limit the number of Registrable Securities which would otherwise be included
in such take-down offering in the same manner as described in Section 3(f) with
respect to a limitation of shares to be included in a registration.

 

Section 5.                                           Restrictions on Public Sale
by Holders of Registrable Securities.  Each holder of Registrable Securities
agrees, in connection with any underwritten offering made pursuant to a
Registration Statement filed pursuant to Section 3 or Section 4 hereof (whether
or not such holder elected to include Registrable Securities in such
Registration Statement and except for Block Sales for which the applicable
provision is in the following paragraph), if requested (pursuant to a written
notice) by the managing underwriter or underwriters in an underwritten offering,
not to effect any public sale or distribution of any of the Corporation’s
securities (except as part of such underwritten offering), including a sale
pursuant to Rule 144 or any swap or other economic arrangement that transfers to
another any of the economic consequences of owning the Common Stock, or to give
any Demand Notice during the period commencing on the date of the request (which
shall be no earlier than 10 days prior to the expected “pricing” of such
offering) and continuing for not more than 90 days (or such shorter period as
the managing underwriter may request) after the date of the Prospectus (or
Prospectus supplement if the offering is made pursuant to a “shelf”
registration), pursuant to which such public offering shall be made.  The terms
and conditions of such “lock-up” agreements applicable to any Shareholder (each,
a “Locked-Up Shareholder”) or the Company shall be no more restrictive than the
terms and conditions of such “lock-up” agreements applicable to any other the
Locked-Up Shareholder.

 

Notwithstanding anything to the contrary set forth in this Section 5, in
connection with a Block Sale, (i) no Shareholder shall be subject to a “lock-up”
agreement, other than, if requested by the managing underwriter for such
offering, a Shareholder that is participating in such Block Sale and (ii) such
“lock-up” period shall not exceed 90 days after the trade date in connection
with any Block Sale.

 

If any registration pursuant to Section 3 of this Agreement shall be in
connection with any underwritten Public Offering, the Corporation will not
effect any public sale or distribution of any common equity (or securities
convertible into or exchangeable or exercisable for common equity) (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto
or (ii) filed solely in connection with an exchange offer or any employee
benefit or dividend reinvestment plan) for its own account, within 90 days after
the effective date of such registration except as may otherwise be agreed
between the Corporation and the managing underwriters of such Public Offering.

 

Section 6.                                           Registration Procedures. 
If and whenever the Corporation is required to effect the registration of any
Registrable Securities under the Securities Act as provided in Section 3 and
Section 4 hereof, the Corporation shall effect such registration to permit the
sale of such Registrable Securities in accordance with the intended method or
methods of disposition thereof, and pursuant thereto the Corporation shall
cooperate in the sale of the securities and shall, as expeditiously as possible:

 

(a)                                 prepare and file with the SEC a Registration
Statement or Registration Statements on such form as shall be available for the
sale of the Registrable Securities by the holders thereof or by the Corporation
in accordance with the intended method or methods of distribution thereof, and
use its reasonable best efforts to cause such Registration Statement to become
effective and to remain effective as provided herein; provided, however, that
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including documents that would be incorporated or deemed to
be incorporated therein by reference), the Corporation shall furnish or
otherwise make available to the holders of the Registrable Securities covered by
such Registration Statement, their counsel and the managing underwriters, if
any, copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review and comment of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Corporation’s books and records, officers, accountants
and other advisors.  The Corporation shall not file any such Registration
Statement or Prospectus or any amendments or supplements thereto (including such
documents that, upon filing, would be incorporated or deemed to be incorporated
by reference therein) with respect to a Demand Registration to which the

 

8

--------------------------------------------------------------------------------


 

holders of a majority of the Registrable Securities covered by such Registration
Statement, their counsel, or the managing underwriters, if any, shall reasonably
object, in writing, on a timely basis, unless, in the opinion of the
Corporation, such filing is necessary to comply with applicable law;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective during
the period provided herein and comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement; and cause the related
Prospectus to be supplemented by any Prospectus supplement as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act;

 

(c)                                  notify each selling holder of Registrable
Securities, its counsel and the managing underwriters, if any, promptly, and (if
requested by any such Person) confirm such notice in writing, (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) if at any time the Corporation has reason to believe that the
representations and warranties of the Corporation contained in any agreement
(including any underwriting agreement) contemplated by Section 6(o) below cease
to be true and correct, (v) of the receipt by the Corporation of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) if the Corporation has knowledge of the happening of any event
that makes any statement made in such Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which notice shall notify the selling holders only of the
occurrence of such an event and shall provide no additional information
regarding such event to the extent such information would constitute material
non-public information);

 

(d)                                 use its reasonable best efforts to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction at the earliest date reasonably practicable;

 

(e)                                  if requested by the managing underwriters,
if any, or the holders of a majority of the then outstanding Registrable
Securities being sold in connection with an underwritten offering, promptly
include in a Prospectus supplement or post-effective amendment such information
as the managing underwriters, if any, and such holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as practicable after the Corporation has received such
request; provided, however, that the Corporation shall not be required to take
any actions under this Section 6(e) that are not, in the opinion of counsel for
the Corporation, in compliance with applicable law;

 

(f)                                   furnish or make available to each selling
holder of Registrable Securities, its counsel and each managing underwriter, if
any, without charge, at least one conformed copy of the Registration Statement,
the Prospectus and Prospectus supplements, if applicable, and each
post-effective amendment thereto, including financial statements (but excluding
schedules, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits, unless requested in writing by such holder, counsel
or underwriter); provided that the Corporation may furnish or make available any
such documents in electronic format;

 

9

--------------------------------------------------------------------------------


 

(g)                                  deliver to each selling holder of
Registrable Securities, its counsel, and the underwriters, if any, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
Prospectus) and each amendment or supplement thereto as such Persons may
reasonably request from time to time in connection with the distribution of the
Registrable Securities; provided that the Corporation may furnish or make
available any such documents in electronic format; and the Corporation, subject
to the last paragraph of this Section 6, hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
holders of Registrable Securities and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any such amendment or supplement thereto;

 

(h)                                 prior to any public offering of Registrable
Securities, use its reasonable best efforts to register or qualify or cooperate
with the selling holders of Registrable Securities, the underwriters, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as any seller or underwriter
reasonably requests in writing and to keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to take any other
action that may be necessary or advisable to enable such holders of Registrable
Securities to consummate the disposition of such Registrable Securities in such
jurisdiction; provided, however, that the Corporation will not be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(i)                                     cooperate with the selling holders of
Registrable Securities and the managing underwriters, if any, to facilitate the
timely preparation and delivery of certificates (not bearing any legends)
representing Registrable Securities to be sold after receiving written
representations from each holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, or holders may request at least
two (2) business days prior to any sale of Registrable Securities;

 

(j)                                    use its reasonable best efforts to cause
the Registrable Securities covered by the Registration Statement to be
registered with or approved by all other applicable governmental agencies or
authorities within the United States, except as may be required solely as a
consequence of the nature of such selling holder’s business, in which case the
Corporation will cooperate in all reasonable respects with the filing of such
Registration Statement and the granting of such approvals, as may be necessary
to enable the seller or sellers thereof or the underwriters, if any, to
consummate the disposition of such Registrable Securities;

 

(k)                                 upon the occurrence of, and its knowledge
of, any event contemplated by Section 6(c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

 

(l)                                     prior to the effective date of the
Registration Statement relating to the Registrable Securities, provide a CUSIP
number for the Registrable Securities;

 

(m)                             provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement and, if required by the Corporation’s transfer agent,
cause an opinion of counsel to be delivered to such transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any such legend upon sale by the holder or the
underwriter or managing underwriter, if any, of such Registrable Securities
under the Registration Statement;

 

10

--------------------------------------------------------------------------------


 

(n)                                 use its reasonable best efforts to cause all
shares of Registrable Securities covered by such Registration Statement to be
listed on a national securities exchange if shares of the particular class of
Registrable Securities are at that time listed on such exchange, as the case may
be, prior to the effectiveness of such Registration Statement;

 

(o)                                 enter into such agreements (including an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings) and take all such other actions reasonably requested by
the holders of a majority of the Registrable Securities being sold in connection
therewith (including those reasonably requested by the managing underwriters, if
any) to expedite or facilitate the disposition of such Registrable Securities,
and in such connection, whether or not an underwriting agreement is entered into
and whether or not the registration is an underwritten registration, (i) make
such representations and warranties to the holders of such Registrable
Securities and the underwriters, if any, with respect to the business of the
Corporation and its subsidiaries, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings, and, if true, confirm the
same if and when requested, (ii) use its reasonable best efforts to furnish to
the selling holders of such Registrable Securities and the underwriters opinions
of counsel to the Corporation and updates thereof (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the managing
underwriters, if any, and counsels to the selling holders of the Registrable
Securities), addressed to each selling holder of Registrable Securities and each
of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its reasonable
best efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Corporation (and, if necessary,
any other independent certified public accountants of any subsidiary of the
Corporation or of any business acquired by the Corporation for which financial
statements and financial data are, or are required to be, included in the
Registration Statement) who have certified the financial statements included in
such Registration Statement, addressed to each selling holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures substantially to
the effect set forth in Section 8 hereof with respect to all parties to be
indemnified pursuant to said Section and (v) deliver such documents and
certificates as may be reasonably requested by the holders of a majority of the
Registrable Securities being sold pursuant to such Registration Statement, their
counsel and the managing underwriters, if any, to evidence the continued
validity of the representations and warranties made pursuant to
Section 6(o)(i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Corporation.  The above shall be done at each closing under such underwriting or
similar agreement, or as and to the extent required thereunder;

 

(p)                                 make available for inspection by a
representative of the selling holders of Registrable Securities, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
attorneys or accountants retained by such selling holders or underwriter, at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Corporation
and its subsidiaries, and cause the officers, directors and employees of the
Corporation and its subsidiaries to supply all information in each case
reasonably requested by any such representative, underwriter, attorney or
accountant in connection with such Registration Statement; provided, however,
that any information that is not generally publicly available at the time of
delivery of such information shall be kept confidential by such Persons unless
(i) disclosure of such information is required by court or administrative order,
(ii) disclosure of such information, in the opinion of counsel to such Person,
is required by law or applicable legal process, or (iii) such information
becomes generally available to the public other than as a result of a
non-permitted disclosure or failure to safeguard by such Person.  In the case of
a proposed disclosure pursuant to (i) or (ii) above, such Person shall be
required to give the Corporation written notice of the proposed disclosure prior
to such disclosure and, if requested by the Corporation, assist the Corporation
in seeking to prevent or limit the proposed disclosure.  Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Corporation or its subsidiaries in
violation of law;

 

11

--------------------------------------------------------------------------------


 

(q)                                 cause its officers to use their reasonable
best efforts to support the marketing of the Registrable Securities covered by
the Registration Statement (including participation in “road shows”) taking into
account the Corporation’s reasonable business needs in determining the
scheduling and duration of any “road show”; and

 

(r)                                    cooperate with each seller of Registrable
Securities and each underwriter or agent participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with the FINRA.

 

The Corporation may require each holder of Registrable Securities as to which
any registration is being effected to furnish to the Corporation in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Corporation may, from
time to time, reasonably request in writing and the Corporation may exclude from
such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

 

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Corporation of the happening of any event of the kind described
in Section 6(c)(ii), 6(c)(iii), 6(c)(iv) or 6(c)(v) hereof, such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(k) hereof,
or until it is advised in writing by the Corporation that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

 

Section 7.                                           Registration Expenses.  All
reasonable fees and expenses incident to the performance of or compliance with
this Agreement by the Corporation (including (i) all registration and filing
fees (including fees and expenses with respect to (A) filings required to be
made with the National Association of Securities Dealers, Inc. and
(B) compliance with securities or “blue sky” laws, including any fees and
disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 6(h)),
(ii) printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriters, if any, or by the holders of a majority
of the Registrable Securities included in any Registration Statement),
(iii) messenger, telephone and delivery expenses of the Corporation, (iv) fees
and disbursements of counsel for the Corporation, (v) expenses of the
Corporation incurred in connection with any road show, (vi) fees and
disbursements of all independent certified public accountants referred to in
Section 6(o)(iii) hereof (including the expenses of any “cold comfort” letters
required by this Agreement) and any other Persons, including special experts
retained by the Corporation, and (vii) fees and disbursements of one counsel for
the holders of Registrable Securities whose shares are included in a
Registration Statement, which counsel shall be selected by the holder delivering
a Demand Notice or Take-Down Notice (and otherwise, by the holders of a majority
of the Registrable Securities being sold in connection therewith) shall be borne
by the Corporation whether or not any Registration Statement is filed or becomes
effective.  In addition, the Corporation shall pay its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, the fees and
expenses incurred in connection with the listing of the securities to be
registered on any securities exchange on which similar securities issued by the
Corporation are then listed and rating agency fees and the fees and expenses of
any Person, including special experts, retained by the Corporation.

 

The Corporation shall not be required to pay (i) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in clauses 7(i)(B) and 7(vii)), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Corporation), or (iii) any other expenses of
the holders of Registrable Securities not specifically required to be paid by
the Corporation pursuant to the first paragraph of this Section 7.

 

12

--------------------------------------------------------------------------------


 

Section 8.                                           Indemnification.

 

(a)                                 Indemnification by the Corporation.  The
Corporation shall, without limitation as to time, indemnify and hold harmless,
to the fullest extent permitted by law, each holder of Registrable Securities
whose Registrable Securities are covered by a Registration Statement or
Prospectus, the officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees of each of them, each Person who
controls each such holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each such controlling person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter, from and against any and all losses,
claims, damages, liabilities, costs (including costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or Proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Corporation of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation thereunder applicable to the Corporation and (without
limitation of the preceding portions of this Section 8(a)) will reimburse each
such holder, each of its officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person who
controls each such holder and the officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees of each
such controlling person, each such underwriter, and each Person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, Loss,
damage, liability, or action, provided that the Corporation will not be liable
in any such case to the extent that any such claim, Loss, damage, liability, or
expense arises out of or is based on any untrue statement or omission by such
holder or underwriter, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Corporation by such holder for use therein.  It is agreed that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such Loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Corporation (which consent
shall not be unreasonably withheld).

 

(b)                                 Indemnification by Holder of Registrable
Securities.  The Corporation may require, as a condition to including any
Registrable Securities in any registration statement filed in accordance with
this Agreement, that the Corporation shall have received an undertaking
reasonably satisfactory to it from the prospective seller of such Registrable
Securities to indemnify, to the fullest extent permitted by law, severally and
not jointly with any other holders of Registrable Securities, the Corporation,
its directors and officers and each Person who controls the Corporation (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) and all other prospective sellers, from and against all Losses arising out
of or based on any untrue statement of a material fact contained in any such
Registration Statement, Prospectus, offering circular, or other document, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and to (without
limitation of the portions of this Section 8(b)) reimburse the Corporation, its
directors and officers and each Person who controls the Corporation (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
and all other prospective sellers for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, Loss,
damage, liability, or action, in each case to the extent, but only to the
extent, that such untrue statement or omission is made in such Registration
Statement, Prospectus, offering circular, or other document in reliance upon and
in conformity with written information furnished to the Corporation by such
holder for inclusion in such Registration Statement, Prospectus, offering
circular or other document; provided, however, that the obligations of such
holder under such undertaking shall not apply to amounts paid in settlement of
any such claims, Losses, damages, or liabilities (or actions in respect thereof)
if such settlement is effected without the consent of such holder (which consent
shall not be unreasonably withheld); and provided, further, that the liability
of such holder of Registrable Securities shall be limited to the net proceeds
received by such selling holder from the sale of Registrable Securities covered
by such Registration Statement.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Conduct of Indemnification Proceedings.  If
any Person shall be entitled to indemnity hereunder or under the undertaking
contemplated by Section 8(b) (an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any Proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure.  The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or Proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or Proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or Proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party, in which case the Indemnified Party
shall have the right to employ separate counsel and to assume the defense of
such claim or proceeding at the Indemnifying Party’s expense; provided, further,
however, that the Indemnifying Party shall not, in connection with any one such
claim or Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable.  Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld). 
The Indemnifying Party shall not consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 8 is unavailable to an Indemnified Party in respect
of any Losses (other than in accordance with its terms), then each applicable
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made (or omitted) by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount that such Indemnifying Party has
otherwise been, or would otherwise be, required to pay pursuant to
Section 8(b) by reason of such untrue or alleged untrue statement or omission or
alleged omission.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(e)                                  Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

14

--------------------------------------------------------------------------------


 

Section 9.                                           Rule 144.  The Corporation
shall (i) use reasonable best efforts to file the reports required to be filed
by it under the Securities Act and the Exchange Act in a timely manner,
(ii) take such further action as any holder of Registrable Securities may
reasonably request, and (iii) furnish to each holder of Registrable Securities
forthwith upon written request, (x) a written statement by the Corporation as to
its compliance with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (y) a copy of the most recent annual or quarterly report
of the Corporation, and (z) such other reports and documents so filed by the
Corporation as such holder may reasonably request in availing itself of
Rule 144, all to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144.  Upon the request of any
holder of Registrable Securities, the Corporation shall deliver to such holder a
written statement as to whether it has complied with such requirements.

 

Section 10.                                    Underwritten Registrations.  In
connection with any underwritten offering, the investment banker or investment
bankers and managers shall be selected by (i) the holder delivering a Demand
Notice or a Take-Down Notice, in the case of a Demand Registration or Shelf
Underwritten Offering, which selection shall be subject to approval by the
Corporation, not to be unreasonably withheld and (ii) the Corporation in
connection with any other offering, including any Piggyback Registration.

 

No Person may participate in any underwritten registration hereunder unless such
Person (i) agrees to sell the Registrable Securities it desires to have covered
by a Registration Statement on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements, in
each case of the foregoing clauses (i) and (ii), on the same terms and
conditions as required of the other holders of the Registrable Securities
participating in such registration, provided that such Person shall not be
required to make any representations or warranties other than those related to
title and ownership of such Person’s Registrable Securities being sold and as to
the accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Corporation or the managing
underwriter by such Person for use therein.

 

Section 11.                                    Miscellaneous.

 

(a)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the written consent of the Sponsor
Investor Shareholder and CPPIB (for so long as the Sponsor Investor Shareholder
or CPPIB, as applicable, holds at least 5% of the outstanding Common Stock of
the Corporation); provided, further, that (x) any amendment, modification,
supplement, waiver or consent to departures from the provisions of this
Agreement that would subject a Shareholder to adverse differential treatment
relative to the other Shareholders shall require the agreement of the
differentially treated Shareholder and (y) any amendment, modification,
supplement, waiver or consent to departures from the provisions of this
Agreement that would be adverse to a right specifically granted to a specific
Shareholder herein (but not to other Shareholders) shall require the agreement
of that Shareholder; and provided, further, that any adverse amendment,
modification, supplement or waiver or consent to departures from (i) the
registration rights provisions or related cutback provisions contained in
Section 3(c), Section 3(f), Section 4(a), Section 4(b) and Section 4(c), (ii) 
Section 5, (iii) Section 9 and (iv) this Section 11(a), including, in each such
case, to any definitions used in such sections, shall require the consent of
holders holding a majority of the Registrable Securities covered hereby
(excluding for such calculation, any Registrable Securities held by the Sponsor
Investor Shareholder).  Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of holders of Registrable Securities whose securities
are being sold pursuant to a Registration Statement and that does not directly
or indirectly affect the rights of other holders of Registrable Securities may
be given by holders of at least a majority of the Registrable Securities being
sold by such holders pursuant to such Registration Statement.

 

(b)                                 Notices.  All notices required to be given
hereunder shall be in writing and shall be deemed to be duly given if personally
delivered, telecopied and confirmed, or mailed by certified mail, return receipt
requested, or overnight delivery service with proof of receipt maintained, at
the following address (or any other address that any such party may designate by
written notice to the other parties):

 

15

--------------------------------------------------------------------------------


 

If to the Corporation:

 

Advanced Disposal Services, Inc.
90 Fort Wade Road, Suite 200
Ponte Vedra, Florida, 32801

Attn: General Counsel

 

With an additional copy (not constituting notice) to:

 

Shearman & Sterling

599 Lexington Avenue

New York, New York 10022

Attention: Richard B. Alsop

 

If to Highstar:

 

Star Atlantic Waste Holdings, L.P.
277 Park Avenue, 45th floor
New York, New York 10172

 

If to CPPIB:

 

c/o Canada Pension Plan Investment Board

Canada Pension Plan Investment Board

One Queen Street East

Suite 2500

Toronto, ON

Canada M5C 2W5

Attention:  Managing Director, Head of Relationship Investments

Senior Managing Director, General Counsel and Corporate Secretary

 

With an additional copy (not constituting notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Kevin M. Schmidt

 

If to BTG:

 

BTG Pactual International Portfolio Fund II SPC, Segregated Portfolio BTGPH Corp
Hedge

1209 Orange Street

Wilmington, Delaware 19801

 

with an additional copy (not constituting notice) to:

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Facsimile:  (212) 969-2900

Attention:   Daniel I. Ganitsky

 

If to any other Shareholder listed on Exhibit A hereto to be forwarded on to
each Shareholder by the Corporation promptly upon receipt:

 

16

--------------------------------------------------------------------------------


 

Advanced Disposal Services, Inc.
90 Fort Wade Road, Suite 200
Ponte Vedra, Florida, 32801

Attn: General Counsel

 

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five business days after the date of deposit in the U.S. mail.

 

(c)                                  Successors and Assigns; Shareholder
Status.  This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties, including the
Corporation and subsequent holders of Registrable Securities acquired, directly
or indirectly, from the Shareholders; provided, however, that such successor or
assign shall not be entitled to such rights unless the successor or assign shall
have executed and delivered to the Corporation an Addendum Agreement
substantially in the form of Exhibit B hereto (which shall also be executed by
the Corporation) promptly following the acquisition of such Registrable
Securities, in which event such successor or assign shall be deemed a
Shareholder for purposes of this Agreement.  Except as provided in Section 8
with respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under, in or in respect of this Agreement or
any provision herein contained.

 

(d)                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

(e)                                  Headings; Construction.  The section and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this
Agreement.  Unless the context requires otherwise: (a) pronouns in the
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa; (b) the term “including” shall be construed to be expansive
rather than limiting in nature and to mean “including, without limitation,”;
(c) references to sections and paragraphs refer to sections and paragraphs of
this Agreement; and (d) the words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole, including the exhibits hereto, and not to any particular subdivision
unless expressly so limited.

 

(f)                                   Governing Law.  This Agreement shall be
governed by and construed in accordance with, the laws of the State of Delaware
without giving effect to any otherwise governing principles of conflicts of law.

 

(g)                                  Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(h)                                 Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement, and are
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the registration rights granted by the Corporation with respect to
Registrable Securities.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

17

--------------------------------------------------------------------------------


 

(i)                                     Securities Held by the Corporation or
its Subsidiaries.  Whenever the consent or approval of holders of a specified
percentage of Registrable Securities is required hereunder, Registrable
Securities held by the Corporation or its subsidiaries shall not be counted in
determining whether such consent or approval was given by the holders of such
required percentage.

 

(j)                                    Specific Performance.  The parties hereto
recognize and agree that money damages may be insufficient to compensate the
holders of any Registrable Securities for breaches by the Corporation of the
terms hereof and, consequently, that the equitable remedy of specific
performance of the terms hereof will be available in the event of any such
breach.

 

(k)                                 Term.  This Agreement shall terminate with
respect to a Shareholder on the date on which such Shareholder ceases to hold
Registrable Securities; provided that, such Shareholder’s rights and obligations
pursuant to Section 8, as well as the Corporation’s obligations to pay expenses
pursuant to Section 7, shall survive with respect to any registration statement
in which any Registrable Securities of such Shareholders were included and, for
the avoidance of doubt, any underwriter lock-up that a Shareholder has executed
prior to a Shareholder’s termination in accordance with this clause shall remain
in effect in accordance with its terms.

 

(l)                                     Consent to Jurisdiction; Waiver of Jury
Trial.  In any judicial proceeding involving any dispute, controversy or claim
arising out of or relating to this Agreement, each of the Shareholders
unconditionally accepts the non-exclusive jurisdiction and venue of any United
States District Court located in the State of Delaware, or of the Court of
Chancery of the State of Delaware, and the appellate courts to which orders and
judgments thereof may be appealed.  In any such judicial proceeding, the
Shareholders agree that in addition to any method for the service of process
permitted or required by such courts, to the fullest extent permitted by Law,
service of process may be made by delivery provided pursuant to the directions
in Section 11(b) of this Agreement.  The parties hereby irrevocably waive, to
the fullest extent permitted by Law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement or any of the transactions contemplated hereby brought in such
court or any defense of inconvenient forum for the maintenance of such dispute. 
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  This consent to jurisdiction is being given solely for
purposes of this Agreement and is not intended to, and shall not, confer consent
to jurisdiction with respect to any other dispute in which a party to this
Agreement may become involved.

 

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of subsection (b) of this Section 11.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

 

STAR ATLANTIC WASTE HOLDINGS, L.P.

 

By Star Atlantic GP, Inc., its general partner

 

 

 

 

 

By:

/s/ Bret Budenbender

 

Name: Bret Budenbender

 

Title: Managing Director

 

 

 

 

 

CANADA PENSION PLAN INVESTMENT BOARD

 

 

 

 

 

By:

/s/ Eric Wetlaufer

 

Name: Eric Wetlaufer

 

Title: Senior Managing Director & Global Head of Public Market Investments

 

 

 

 

 

By:

/s/ Scott Lawrence

 

Name: Scott Lawrence

 

Title: Managing Director, Head of Relationship Investments

 

 

 

 

 

BTG PACTUAL INTERNATIONAL PORTFOLIO FUND II SPC, SEGREGATED PORTFOLIO BTGPH CORP
HEDGE

 

 

 

 

 

By:

/s/ Nandikesh Anilkumar Dixit

 

Name: Nandikesh Anilkumar Dixit

 

Title: Attorney in fact

 

 

 

 

 

By:

/s/ Scott Lawrence

 

Name: Scott Lawrence

 

Title: Attorney in fact

 

 

ADVANCED DISPOSAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Richard Burke

 

Name: Richard Burke

 

Title: CEO

 

[Registration Rights Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

CHARLES APPLEBY

 

 

 

 

 

By:

/s/ Charles Appleby

 

 

 

 

APPLEBY TRUST FOR CHARLES LUTHER APPLEBY

 

 

 

By: Martha Blount Appleby as Trustee

 

 

 

By:

/s/ Martha Blount

 

 

 

 

APPLEBY TRUST FOR CHRISTOPHER RYAN APPLEBY

 

 

 

By: Martha Blount Appleby as Trustee

 

 

 

By:

/s/ Martha Blount

 

 

 

 

APPLEBY TRUST FOR MARGARET FAITH APPLEBY

 

 

 

By: Martha Blount Appleby as Trustee

 

 

 

By:

/s/ Martha Blount

 

 

 

 

TOM ALLEN

 

 

 

 

 

By:

/s/ Tom Allen

 

 

 

 

RICHARD BURKE

 

 

 

 

 

By:

/s/ Richard Burke

 

 

 

 

STEVEN CARN

 

 

 

 

 

By:

/s/ Steven Carn

 

 

 

 

STEVEN DEL CORSO

 

 

 

 

 

By:

/s/ Steven Del Corso

 

[Registration Rights Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

CHRISTIAN MILLS

 

 

 

 

 

By:

/s/ Christian Mills

 

 

 

MARY O’BRIEN

 

 

 

 

 

By:

/s/ Mary O’Brien

 

 

 

 

MICHAEL SLATTERY

 

 

 

 

 

By:

/s/ Michael Slattery

 

 

 

 

JOHN SPEGAL

 

 

 

 

 

By:

/s/ John Spegal

 

 

 

 

WILLIAM WESTRATE

 

 

 

 

 

By:

/s/ William Westrate

 

[Registration Rights Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Shareholders

 

Highstar Capital, L.P.

BTG Pactual International Portfolio Fund II SPC, Segregated Portfolio BTGPH Corp
Hedge

Canada Pension Plan Investment Board

Charles Appleby*

Appleby Trust for Charles Luther Appleby

Appleby Trust for Christopher Ryan Appleby

Appleby Trust for Margaret Faith Appleby

Tom Allen*

Richard Burke*

Steven Carn*

Steven Del Corso*

Christian Mills*

Mary O’Brien*

Michael Slattery*

John Spegal*

William Westrate*

 

--------------------------------------------------------------------------------

*Management Shareholder

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDENDUM AGREEMENT

 

This Addendum Agreement is made this        day of       , 20      , by and
between                                                                    (the
“New Shareholder”) and Advanced Disposal Services, Inc. (the “Corporation”),
pursuant to a Registration Rights Agreement dated as of [                ] (the
“Agreement”), by and between the Corporation and the Shareholders. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

WITNESSETH:

 

WHEREAS, the Corporation has agreed to provide registration rights with respect
to the Registrable Securities as set forth in the Agreement; and

 

WHEREAS, the New Shareholder has acquired Registrable Securities directly or
indirectly from a Shareholder; and

 

WHEREAS, the Corporation and the Shareholders have required in the Agreement
that all persons desiring registration rights must enter into an Addendum
Agreement binding the New Shareholder to the Agreement to the same extent as if
it were an original party thereto;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Shareholder acknowledges that it has received and read the Agreement and that
the New Shareholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Shareholder
thereunder.

 

 

 

 

New Shareholder

 

 

 

 

Address:

 

 

 

Exhibit B-1

--------------------------------------------------------------------------------


 

AGREED TO on behalf of the Corporation pursuant to Section 11(c) of the
Agreement.

 

 

Advanced Disposal Services, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

Printed Name and Title

 

Exhibit B-2

--------------------------------------------------------------------------------